Citation Nr: 0831294	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Eligibility for nonservice-connected pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an anxiety disorder 
and depression.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from January 1978 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran was denied 
nonservice-connected pension benefits in the July 2004 rating 
decision, and an application to reopen a claim of service 
connection for anxiety and depression was denied in the 
August 2005 rating decision.

The Board notes that the RO did not consider the veteran's 
appeal of the denial of nonservice-connected pension benefits 
to be perfected.  The RO found that in the veteran's 
substantive appeal, he did not specifically identify the 
issue of nonservice-connected pension benefits as the issue 
that he was appealing.  The Board, however, finds that the 
veteran included in his December 2005 substantive appeal a 
statement to the effect that he had read a November 2005 
statement of the case (SOC) concerning the nonservice-
connected pension benefits, and was appealing from that 
decision.  As such, the Board finds that the veteran did 
perfect his appeal and therefore, assumes jurisdiction of the 
claim for eligibility for nonservice-connected pension 
benefits.


FINDINGS OF FACT

1.  The veteran did not have active military service during a 
recognized period of war.

2.  By a December 2002 rating decision, the RO confirmed a 
September 2002 denial of service connection for psychiatric 
disability; the veteran did not appeal either rating 
decision.  

3.  By a March 2004 rating decision, the RO denied an 
application to reopen a claim of service connection for an 
anxiety disorder and depression; the veteran did not appeal.

4.  The evidence received since the March 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2007).

2.  The evidence received since a prior final denial of 
service connection for psychiatric disability is not new and 
material.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion). 

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in May 2005, including specifically the requirement 
that new and material evidence be received in order to reopen 
a claim.  He was also instructed on what was required to 
substantiate the underlying claim.

The Board also notes that in regards to the veteran's claim 
for nonservice-connected pension benefits, because the law is 
dispositive, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Nonservice-Connected Pension Benefits

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only when 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).

A veteran meets the service requirements if he served in 
active military, naval or air service under one of the 
following conditions:  (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2007).

As noted in the Introduction, the veteran served on active 
duty from January 1978 to April 1979.  As his service did not 
fulfill the requisite requirement for pension benefits of 
service during a period of war, he is not qualified for 
nonservice-connected pension benefits.  38 C.F.R. § 3.2 (the 
years 1978 and 1979 have not been included in the definition 
of any period of war).  As such, the appeal is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).

New and Material Evidence

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection was previously denied for psychiatric 
disability in rating decisions dated in September and 
December 2002.  Notices of the denials were sent to the 
veteran on September 10, 2002, and December 12, 2002.  The 
claim was denied because there was no evidence that any 
mental condition was attributable to the veteran's period of 
service.  The veteran's SMRs did not show any complaint or 
treatment for any mental health condition.  The veteran did 
not appeal either of those decisions.  

In July 2003, the veteran filed an application that the RO 
treated as a claim for service connection for a mental 
disorder, including anxiety disorder and depression.  The 
Board notes that the veteran's claim was received by the RO 
in July 2003, before the expiration of the time allowed for 
the veteran to appeal the September and December 2002 rating 
decisions.  However, nothing in the veteran's July 2003 
correspondence suggested a disagreement with the rating 
decisions dated in September and December 2002, or the intent 
to appeal either of those decisions.  

The claim was denied in a rating decision dated in March 
2004.  Notice of the denial was sent to the veteran on March 
12, 2004.  The veteran submitted correspondence in June 2004 
indicating that he disagreed with the March 2004 rating 
decision, not because of the denial of service connection, 
but because his application for nonservice-connected pension 
benefits had not been adjudicated.  The veteran did not 
thereafter submit a NOD regarding the March 2004 denial to 
reopen his service-connection claim.  The veteran filed 
another claim to reopen, which was received by the RO on 
March 29, 2005.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence at the time of the prior denial to 
reopen consisted of the veteran's service medical records 
(SMRs) through the end of his active duty ending in April 
1979, and VA treatment records for depression and substance 
abuse.  The SMRs do not show any complaints or treatment for 
any mental health condition.  

The relevant evidence received since the March 2004 denial to 
reopen consists of statements from the veteran concerning his 
disability.  No evidence was submitted that shows that an 
anxiety disorder or depression was traceable to the veteran's 
period of military service.

Having reviewed all of the evidence received since the RO's 
March 2004 denial of the application to reopen the claim of 
service connection for anxiety disorder and depression, the 
Board finds that there is new evidence that was not 
previously of record, but that none of it is relevant to 
whether the veteran's condition was attributable to his 
military service.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.  

The Board acknowledges the veteran's contention that he has a 
mental disorder that is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of any psychiatric disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own lay assertions as to 
the etiology of his anxiety disorder and depression have no 
probative value, and therefore are not new and material 
evidence.  

	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for anxiety 
disorder and depression, the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


